—Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered January 22, 2001, convicting him of robbery in the first degree (eight counts) and robbery in the second degree (four counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Cotter, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People demonstrated that the informant who provided information to the police was reliable and had a sufficient basis for his knowledge (see Aguilar v Texas, 378 US 108; Spinelli v United States, 393 US 410; see also People v DiFalco, 80 NY2d 693; People v Comforto, 62 NY2d 725; People v Jean-Charles, 226 AD2d 395). Accordingly, probable cause for the defendant’s arrest was established, and those branches of the defendant’s omnibus *664motion which were to suppress physical evidence and his statements to law enforcement officials were properly denied. Santucci, J.P., O’Brien, Goldstein and Cozier, JJ., concur.